Citation Nr: 1502491	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for residuals of a nasal fracture.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  The Veteran had subsequent service in the United States Army National Guard (ANG), including service in the ANG of Michigan from September 1975 to June 1979 and service in the ANG of Ohio from August 1986 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for residuals of a nasal fracture, a bilateral hearing loss disability, tinnitus, sinusitis, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a sleep disability either began during or was otherwise caused by the Veteran's military service.


CONCLUSION OF LAW

A sleep disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the RO provided all required notice in February 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.   The Board acknowledges that it is remanding the Veteran's other claims in order to attempt to obtain certain ANG records that are not currently of record.  The Board need not remand the Veteran's claim of entitlement for service connection for a sleep disorder in order to attempt to obtain such records.  As discussed in further detail below, the Board is denying the Veteran's claim because the weight of the evidence of record does not show the presence of a current disability.  The Veteran's ANG records, which would document treatment between 1968 and 1994, even if obtained with respect to this claim, would not relate to the issue of whether the Veteran has shown a disability during the period on appeal from November 2009 to the present.  Accordingly, the absence of these ANG records does not prejudice the Veteran, and adjudication of the issue of entitlement to service connection for a sleep disorder is warranted at this time.  

The Veteran was provided with a VA examination in April 2014.  The examiner reviewed the Veteran's claims file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and considered whether a sleep disorder should be diagnosed, supporting the conclusion with an explanation that was consistent with the remainder of the evidence of record.  The April 2014 VA examination report is adequate for the purpose of rendering a decision in this appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran argues that he has a sleep disability as a result on his in-service experiences, to include sustaining a kick to his nose in 1966. 

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran's medical treatment records are silent for any complaints of sleep problems, diagnoses of sleep problems, or treatment for sleep problems.  At an April 2014 VA examination, the examiner noted that the Veteran had never been formally assessed or diagnosed with sleep apnea or any other sleep disability.  The Veteran stated at that time that his spouse had previously informed him that he snored at night.  A separate 2014 VA examiner found that the Veteran had no chronic, residual disability of a diminished sleep capacity.  The Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability. 

To the extent the Veteran asserts that he has a sleep disability, he is competent to testify as to symptoms he experiences with his senses.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to determine that sleep related symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  

Thus, while the Veteran may experience disturbances of sleep, his statements are not sufficient to establish a current sleep disability at this time, particularly given that a VA examiner was unable to find that the Veteran currently experienced a sleep disability.

Accordingly, the Board concludes that the preponderance of the evidence is against granting service connection for sleep disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disability is denied.


REMAND

The Veteran's claims of entitlement to service connection for residuals of a nasal fracture, a bilateral hearing loss disability, tinnitus, sinusitis, and GERD must again be remanded for further development.  

The Board's February 2014 remand instructed the AMC to contact the RMC, the NPRC, and the Army Reserve Personnel Center in St. Louis, and to request copies of the Veteran's service records relating to his ANG service from August 1968 to August 1994.  The AMC was also to request verification of the Veteran's periods of ACDUTRA and INACDUTRA.  

By way of history, an April 1994 record from the Adjutant General's Department for the State of Ohio indicated that the Veteran was relieved of service effective August 1994 and transferred to the United States Army Reserves Control Group (RETIRED) ARPERCEN St. Louis, Missouri.

In December 2009, the RO requested service treatment records from the Records Management Center (RMC), noting that the Veteran had service with the United States Marine Corps (USMC) from August 1964 to August 1994.  While the Veteran indeed had service with the USMC, this period of service lasted only from August 1964 to August 1968.  Instead, the Veteran had service with the ANG through 1994.

In March 2010, the RO requested that the National Personnel Records Center (NPRC) provide all of the Veteran's service treatment records from his period of active duty service from August 1964 to August 1968.  The RO did not request the Veteran's ANG treatment records from the NPRC at this time.  In June 2010, the ANG for the State of Ohio confirmed that it had no medical records for the Veteran.  In July 2010, the RO made a formal finding of unavailability relating to the Veteran's service treatment records from the Ohio ANG.  

In March 2014, the AMC requested that the Adjutant General of the Michigan National Guard provide it with all records relating to the Veteran's ANG service.  In April 2014, the Adjutant General of the Michigan National Guard provided personnel and service treatment records relating to the Veteran's ANG service from September 1975 to June 1979.  The service treatment records provided are in parts illegible.  There is no evidence that these are indeed the best copies of the Veteran's service treatment records, and there is no evidence that the AMC notified the Adjutant General of the Michigan National Guard that the Veteran's records were largely illegible.

In March 2014, the AMC requested copies of the Veteran's ANG records from the RMC, but only for the period from May 1994 to August 1994.  In April 1994, the RMC responded that it had no records from this period.  The AMC did not request the Veteran's ANG records from the RMC for any period before May 1994.

Upon review of these efforts, the Board finds that the AMC did not substantially comply with its February 2014 remand instructions.  Specifically, the AMC did not identify the correct date range in its request to the RMC; while the AMC should have requested any ANG records from August 1968 to August 1994, it requested only records from May 1994 to August 1994.  The AMC did not contact the Army Reserve Personnel Center in St. Louis to attempt to request copies of the Veteran's ANG service records.  While the AMC requested and obtained pertinent service treatment records from the ANG of Michigan, such records were in parts illegible, and the AMC did not attempt to obtain legible copies, nor did it confirm that such copies were the best available.  In sum, the AMC must again make efforts to obtain the Veteran's ANG records.

Additionally, with respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record, including an audiogram from January 2010, suggests that the Veteran has a bilateral hearing loss disability for VA purposes.  The Veteran has otherwise complained of experiencing tinnitus.  The Veteran has contended that he was exposed to weapons noise while serving in an infantry unit.  The Veteran has not been provided with a VA examination to determine whether a relationship exists between his bilateral hearing loss disability, tinnitus, and his military service.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand addressing the nature and etiology of his bilateral hearing loss disability and tinnitus.  Of note, the Veteran was not shown to have a hearing disability during his period of active duty which concluded in 1968.  Audiometric testing conducted in conjunction with an enlistment physical in 1975 showed normal hearing.  However, no service treatment records are of record showing any complaints of hearing problems following any period of active duty for training.

Lastly, pursuant to the Board's February 2014 remand, the Veteran was provided with a VA examination addressing the nature and etiology of his claimed residuals of a nasal fracture, sinusitis, and stomach disability in April 2014.  The examiner found that none of these issues related to the Veteran's in-service experiences, and the examiner's rationale was primarily that the Veteran had not experienced an in-service injury.  Specifically, the examiner stated that "some credible evidence has to be established regarding . . . whether said condition actually occurred in service."  The evidence of record contains both the Veteran's statements that he was kicked in the face in service and a fellow Marine's statement that the Veteran broke his nose in service.  This is considered competent lay evidence and the Board does not doubt the Veteran's credibility.  As such, the lay evidence establishes that the Veteran was kicked in the face during service (although a medical determination that the nose was broken has not been established), and therefore, for the purpose of rendering the requested opinions, the examiner should assume that the Veteran indeed experienced an in-service kick to the face in either October or November 1966.    

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Adjutant General of the State of Michigan that the ANG records obtained are in parts illegible; attempt to obtain clearer copies or a confirmation that such records are indeed the best available.  

2.  Seek to obtain any copies of the Veteran's ANG records from sources other than the Adjutant Generals of the States of Michigan and Ohio, including contacting the Army Reserve Personnel Center in St. Louis.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus disabilities.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough examination of the Veteran and describing the nature of the Veteran's hearing loss and tinnitus disabilities, the examiner should opine whether it at least as likely as not (that is, a 50 percent probability or greater) that that the Veteran's bilateral hearing loss disability and/or tinnitus disability either began during or was otherwise caused by his military service, to include as a result of his in-service exposure to weapon noise both during active duty and during reserve service.  Please assume that the Veteran was indeed exposed to loud noises in service.  The examiner should note that the Veteran was shown to have normal hearing by audiometric testing in 1975.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of a nasal fracture, sinusitis, and GERD with an examiner other than the one who conducted the April 2014 examination.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough examination of the Veteran, please provide the following opinions:

a) Describe the nature of the Veteran's residuals of a nasal fracture, sinusitis, and GERD.  For each claimed disability, opine whether the Veteran has shown such disability at any time from November 2009 to the present.

b) To the extent that the Veteran has shown residuals of a nasal fracture, sinusitis, or GERD at any time from November 2009 to the present, opine for each such disability whether it is at least as likely as not (that is, a 50 percent probability or greater) that any such disability either began during or was otherwise caused by his military service.  Please assume that the Veteran was kicked in the nose in 1966 and experienced a nose injury as a result.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

